Citation Nr: 1103948	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  06-06 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
fracture of the mandible.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to June 1963.

This appeal arises from an August 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The Veteran testified at an April 2006 RO hearing.  
A copy of the transcript is in the file.

This case was remanded by the Board in November 2005, January 
2009, and March 2010 for additional development and 
readjudication.


FINDINGS OF FACT

Throughout the pendency of the appeal, the residuals of the 
Veteran's mandible fracture have been manifested by no more than 
slight displacement or malunion of the lower mandible; and, no 
evidence of limitation of lateral excursion from 0 to 4 mm or the 
inter-incisal range limited to 31 to 40 mm.  


CONCLUSION OF LAW

The criteria for a compensable rating for the residuals of a 
fracture of the mandible have not been met.  38 U.S.C.A. §§ 1155, 
5103(West 2002 & West Supp. 2010); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.150, Diagnostic Codes (DCs) 9904, 9905 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist the Veteran in the 
development of a claim. VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The requirements of the VCAA have been met.  There is no issue as 
to providing an appropriate application form or completeness of 
the application.  Pursuant to a Board remand in January 2009, the 
Veteran's claim was remanded to provide notice which met the 
requirements as announced in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In February 2009, VA provided the Veteran notice of the 
information and evidence needed to substantiate and complete his 
claim, to include notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will attempt 
to obtain.  The correspondence explained how VA assigns 
disability ratings and effective dates.  It further advised the 
Veteran of the most relevant applicable diagnostic code.

Although the VCAA compliant notice was not sent before the 
initial RO decision in this matter, the Board finds that such 
error was not prejudicial to the Veteran.  The Veteran been 
afforded a meaningful opportunity to participate effectively in 
the processing of his claim and given ample time to respond, as 
demonstrated by his multiple written statements and specific 
arguments notated on submitted medical records.  Additionally, 
the timing deficiency was cured with readjudication of the case 
by way of an October 2010 supplemental statement of the case 
issued after notice was provided.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  For these reasons, it is not 
prejudicial to the Veteran for the Board to proceed to finally 
decide this appeal as the timing error did not affect the 
essential fairness of the adjudication.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records 
and all of the identified post-service medical records.  In 
addition, the Veteran was afforded several VA examinations that 
adequately addressed the necessary manifestations of the 
disability at issue for which the rating criteria apply.  A 
November 2006 VA examination report ruled out the Veteran's 
service-connected disability as resulting in the currently 
complained of jaw popping symptoms.  Since the last VA 
examination was conducted in June 2009, the Board finds no lay or 
medical evidence suggesting symptomatology which would support a 
higher schedular rating.  As such, additional examination is not 
warranted.  VAOPGCPREC 11-95 (Apr. 7, 1995).

In sum, the Veteran has been provided both a meaningful 
opportunity to participate in the adjudication of the claim and 
to present pertinent evidence and testimony in light of the 
notice provided.  There is no evidence of any VA error in 
notifying or assisting the Veteran that reasonably affects the 
fairness of this adjudication.  Indeed, the Veteran has not 
suggested that such an error, prejudicial or otherwise, exists.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim is thus ready to be considered on the 
merits.

The Board has reviewed the evidence in the Veteran's claims files 
that includes his written contentions, service personnel and 
treatment records, private and VA medical records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Criteria

The Veteran is claiming entitlement to an increased evaluation 
for residuals of a fractured mandible.  Service connection was 
initially awarded at a noncompensable rate in a June 1982 rating 
decision.  In April 2003, the Veteran submitted a claim for 
increase for this disability, which is the subject of the current 
appeal.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
service-connected disability and has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes. 

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.   Where entitlement to 
compensation has been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consideration must also be given to a longitudinal 
picture of the Veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, a 
practice known as "staged" ratings, is warranted.  See Hart v. 
Mansfield, 21. Vet. App. 505 (2007).

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. § 4.6.  
It should also be noted that use of terminology such as severe by 
VA examiners and others, although an element to be considered by 
the Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.  

Throughout the rating period on appeal, the Veteran's residuals 
of a fractured mandible have been evaluated under 38 C.F.R. § 
4.150, Diagnostic Code 9904 for malunion of the mandible.  Under 
Diagnostic Code 9904, a noncompensable rating is warranted for 
slight displacement, a 10 percent rating is warranted for 
moderate displacement, and a 20 percent rating is warranted for 
severe displacement.  A note under Diagnostic Code 9904 indicates 
that the degree of displacement is dependent upon the degree of 
motion and relative loss of masticatory function.  38 C.F.R. 
§ 4.150, Diagnostic Code 9904.

Diagnostic Code 9905, limitation of motion of temperomandibular 
articulation, may also be applicable.  Under this code a 10 
percent rating is warranted when the range of lateral excursion 
is limited from 0 to 4 mm or the inter-incisal range is limited 
to 31 to 40 mm.  A 20 percent rating is applicable when the 
inter-incisal range is limited to 21 to 30 mm.  38 C.F.R. § 
4.150, DC 9905.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.   Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  

Analysis

The Veteran asserts that his disability rating for residuals of 
the mandible fracture does not accurately reflect the severity of 
his symptoms.  He in essence seeks a compensable evaluation.  
After carefully reviewing the evidence of record, the competent 
evidence shows that the criteria for a compensable rating for the 
Veteran's residuals of a fracture of the mandible have not been 
met for any time during the appeal period.

An August 2003 VA examination revealed no limitation of range of 
motion (ROM) either vertically or laterally.  There was no 
showing of bone loss of the mandible, maxilla, or hard palate.  
There was no X-ray evidence of loss of teeth due to the loss of 
substance of the body of the maxilla or mandible.  There was no 
impairment due to loss of ROM or masticatory function.

At a December 2004 VA examination, the Veteran reported a right 
TMJ "pop" with tenderness for about 10 years.  No impairment 
due to limitation of ROM or masticatory function was shown.  No 
limitation of inter-incisal ROM (50 mm.) was noted.  Pain was 
elicited on lateral excursion to the left with no limitation of 
motion bilaterally.  There is no showing of bone loss of the 
mandible, maxilla, or hard palate.  There was no X-ray evidence 
of loss of teeth due to the loss of substance of the body of the 
maxilla or mandible.  The Veteran was dentally stable.  

The Veteran was afforded a hearing before the RO in April 2006.  
He testified that he continued to receive treatment for his jaw 
condition through the VAMC.  He reported only occasional pain or 
difficulty with his jaw.  He could fully open his mouth.  There 
were some types of food that he could not eat.  On a daily basis, 
he testified that his jaw sometimes bothered him and sometimes it 
didn't.   He further reported that he had slight pain and on 
average about once a month.

At a May 2006 VA examination, the Veteran reported a right TMJ 
"pop" with tenderness for about 12 years.  No impairment due to 
limitation of ROM or masticatory function was shown.  No 
limitation of inter-incisal ROM (50 mm.) was noted.  Lateral 
excursion revealed limited motion to 10 mm. from midline left and 
right.  There was no limitation to vertical opening.  There was 
no showing of bone loss of the mandible, maxilla, or hard palate.  
There was no loss of teeth due to the loss of substance of the 
body of the maxilla or mandible.

At a June 2009 VA examination, the examiner noted no impairment 
due to limitation of ROM or masticatory function.  No imitation 
of inter-incisal ROM (50 mm.) was noted.  Lateral excursion 
revealed limited motion of 10 mm.  There was no bone loss of the 
mandible, maxilla, or hard palate.  There was no loss of teeth 
due to the loss of substance of the body of the maxilla or 
mandible.  The diagnosis was SP mandibular fracture with loss of 
teeth number 29 and 30; 50 mm ii opening with 10mm lateral 
protrusive function; and, no obvious residuals of the mandible 
fracture.

The file contains extensive medical and dental treatment dated to 
the present time.  The dental records are from five dentists 
noting primarily routine office visits, x-rays, root canals, and 
apicoectomy (root end resection).  There is no evidence of any 
findings or treatment for residuals of a fracture of the 
mandible.

The Veteran was seen in the VA clinical setting in February 2006 
complaining of right jaw pain.  However, the dental examination 
found no clinical explanation for the Veteran's pain symptoms.  
He was advised to wear his lower partial denture to balance out 
his occlusion.

The Board has reviewed the probative evidence of record including 
the Veteran's written statements on appeal.  His residuals of 
fractured mandible have clinically been shown to be essentially 
asymptomatic.  The Veteran has had significant tooth loss which 
has been due to caries and other dental conditions and not his 
mandible fracture.   The Board notes that the Veteran is 
separately service-connected for the loss of teeth number 29 and 
30 secondary to the fracture of the mandible.  

Specifically, the medical descriptions of record fail to 
demonstrate objective evidence of current moderate displacement.  
As such, a compensable evaluation is not merited under Diagnostic 
Codes 9904.

Likewise, there is no evidence of limitation of lateral excursion 
from 0 to 4 mm or the inter-incisal range limited to 31 to 40 mm.  
VA examinations continually report an inter-incisal range of 50 
mm.  Thus, a compensable rating is not warranted under Diagnostic 
Code 9905.

The Board has also considered whether any other diagnostic codes 
may provide for a higher rating. There is no evidence of chronic 
osteomyelitis or osteoradionecrosis, or any analogous bone 
disease ratable by analogy under diagnostic code 9900. There is 
no involvement of the mandible (jaw) ratable under diagnostic 
code 9901, 9902, or 9903.  There is no evidence of involvement of 
the ramus ratable under diagnostic codes 9906 or 9907.  There is 
no evidence of involvement of the condyloid process ratable under 
diagnostic code 9908 or the coronoid process ratable under 
diagnostic code 9909.  There has been no loss of the hard palate 
ratable under diagnostic code 9911 or 9912.  As noted, there has 
been a loss of teeth, but the VA examinations reflects that the 
loss of teeth was not due to loss of substance of body of the 
maxilla or mandible, therefore, it is not ratable under 
diagnostic code 9913.  Moreover, there was no evidence of loss of 
bone ratable under Diagnostic Codes 9914 and 9915.

As noted above, the inter-incisal and lateral excursion range of 
motion have been essentially normal and there has been no 
clinically significant impairment of mastication.  Therefore, a 
compensable rating for painful motion is not warranted. 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  Based upon the findings, the Board observes 
that there has been no medical finding of painful motion or other 
pathology sufficient to warrant a rating.  There are no other 
relevant codes for consideration and the Board is satisfied that 
a noncompensable rating is the most favorable rating available 
for assignment.

In so deciding, the Board acknowledges the Veteran's perceptions 
of having painful jaw motion and popping, which he attributes as 
residuals of his jaw fracture.  The Board does not doubt the 
sincerity of the Veteran's assertions, but fails to find any 
objective medical evidence which attributes the Veteran's 
complaints to any identifiable and current disability of the 
service-connected mandible fracture residuals.

Notably, a VA examiner in November 2006 provided specific opinion 
that the Veteran's right TMJ popping is not related to his prior 
mandibular fracture.  There is no opinion to the contrary.  To 
the extent that the Veteran attributes current disability to his 
residuals of fractured mandible, the Board places greater 
probative value to the clinical findings and opinions by VA 
examiners who have greater expertise and training than the 
Veteran in evaluating the extent of his service-connected dental 
disability in this case.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001).

Finally, the Board has considered whether the Veteran's claim 
warrants referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  The 
Court has identified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  In Thun, the Court 
stated that the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

The Board is aware of the Veteran's complaints that his service-
connected disabilities have on his ability to work and perform 
the daily activities of living.  He has specifically argued that 
he has difficulty in obtaining VA dental appointments, and that 
his service-connected status should entitle him to free 
prescriptive medications.  He also requests VA to provide a 
medical explanation as to why he manifests TMJ popping symptoms.

The question before the Board concerns the impact of the 
Veteran's mandible symptoms upon his employability and activities 
of daily living.  The Veteran does not meet the criteria for a 
compensable rating after consideration of multiple diagnostic 
codes, and there are no aspects of this disability not 
contemplated by the schedular criteria.  The Veteran's issues 
regarding treatment and prescriptive medication access and 
availability are not proper subject matters before the Board at 
this time.  Furthermore, the Board finds no credible evidence of 
any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service-connected disability at 
issue, that would take the Veteran's case outside the norm so as 
to warrant an extraschedular rating. 

For these reasons, the Board finds that referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996).


ORDER

A compensable rating for residuals of a mandible fracture is 
denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


